                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LABORATORY CORPORATION OF AMERICA,
INC.,

       Plaintiff,

v.                                                  No. 2:19-cv-00495-SMV-KRS

SCOTT McMAHON, individually, and
WHOLE WORLD HEALTH CARE, P.C.,

       Defendants.

                        ORDER MODIFYING SCHEDULING ORDER

       This matter comes before the Court on Plaintiff’s Unopposed Motion to Extend

Discovery and Other Deadlines. The Court, noting that the matter is unopposed and being duly

advised of the premises, FINDS that the motion is well taken and should be GRANTED. Now,

therefore, the Court ORDERS that the Scheduling Order (Doc. No. 28) is modified as follows:

       1.      Discovery closes June 26, 2020;

       2.      Motions relating to discovery are due July 10, 2020;

       3.      All other motions are due July 24, 2020; and

       4.      All other deadlines in the Scheduling Order (Doc. No. 28) and the Order Setting

Non-Jury Trial (Doc. No. 46) remain in place.

       IT IS SO ORDERED.


                                            Hon. Kevin R. Sweazea
                                            United States Magistrate Judge
Respectfully submitted,

MONTGOMERY & ANDREWS, P.A.

By:    /s/ Kaleb W. Brooks
       Suzanne C. Odom
       Kaleb W. Brooks
325 Paseo de Peralta
Santa Fe, NM 87501
505-982-3873
sco@montand.com
kwbrooks@montand.com

Counsel for Plaintiff

Approved:


Brian P. Brack, Esq.
DIXON SCHOLL & CARRILLO, P.C.
6700 Jefferson Street NE, Bldg B, Suite 1
Albuquerque, NM 87109
505-244-3890
Bbrack@dsc-law.com

Counsel for Defendants Dr. McMahon
and Whole World Health Care, P.C.




                                            2
